*783ORDER
PER CURIAM.
Upon review of this recently docketed case, it appears that John D. Vaughn’s appeal was not timely filed.
On February 20, 2014, the United States Court of Appeals for Veterans Claims entered judgment in Vaughn’s case. His notice of appeal was received on May 13, 2014, 82 days after judgment.
To be timely, a notice of appeal must be received by the Court of Appeals for Veterans Claims within 60 days of the entry of judgment. See 38 U.S.C. § 7292(a); see also 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1).
Accordingly,
It Is OrdeRed That:
(1) Vaughn is directed to show cause, within 21 days of the date of filing of this order, why this appeal should not be dismissed as untimely. The Secretary of Veterans Affairs may also respond within that time.
(2) The briefing schedule is stayed.